Citation Nr: 0214738	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  00-17 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected bilateral knee and 
right ankle disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from November 1958 to February 
1962, with accompanying Naval Reserve duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The evidence of record is in relative equipoise regarding 
whether a lumbosacral strain with chronic low back pain, 
spondylosis and dextroscoliosis, and x-rays showing mild 
productive changes L4-L5, is the result of service-connected 
bilateral knee and right ankle conditions.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, a low 
back disability is proximately due to or the result of 
service-connected bilateral knee and right ankle 
disabilities.  38 U.S.C.A. § 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
provides that on receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2001).  The VCAA 
also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).

In this case, VA has satisfied its duties to the veteran, 
under both former law and the new VCAA.  A review of the 
record indicates that VA has conducted appropriate 
evidentiary development in this case.  The RO has obtained 
all clinical records identified by the veteran, including VA 
treatment records.  There is no indication of outstanding 
records which the RO has not yet requested.  In addition, the 
veteran has been afforded a VA medical examination in 
connection with his claim.

The Board further notes that the veteran was informed, via 
decisions of the RO, a Statement of the Case, and 
Supplemental Statements of the Case, of the evidence of 
record and the nature of the evidence needed to substantiate 
his claim.  In this regard, in the March 2002 Supplemental 
Statement of the Case, the RO informed the veteran that his 
case was being considered under the VCAA.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As VA has fulfilled the duty to assist, as the change in law 
has no additional material effect on adjudication of this 
claim, and as the benefit sought on appeal is hereby granted, 
the Board finds that it can consider the merits of this 
appeal without prejudice to the veteran.  Bernard v Brown, 4 
Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  Also, when aggravation of non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620 (Aug. 
29, 2001)).

The facts of this case reveal that service medical records 
are negative for diagnosis, treatment or other findings of a 
low back condition.  Service medical records show that the 
veteran injured both knees and his right ankle during 
service.  By way of an August 1962 rating decision, service 
connection for residual injury of the knees, and for 
residuals of the right malleolus (ankle), was granted.  

In a rating decision dated in September 1982, based upon a 
claim for increase, the RO noted that reports of treatment, 
dated in March 1982, from the veteran's private physician, 
Dr. A., were to be obtained.  

VA outpatient treatment records, dated from 1992 to 1998, 
show continued treatment, and operations, for the veteran's 
bilateral knee and ankle disabilities.  The record also shows 
that the veteran was hospitalized in January 1998 for right 
total knee arthroplasty.  

In August 1998, the veteran initiated a claim for service 
connection for his back as secondary to his service-connected 
bilateral knee condition.  

VA examination conducted in November 1998 revealed that the 
veteran had a lumbosacral strain with mild dextroscoliosis 
and minimal spondylosis.  Regarding the origin of the 
veteran's low back pain, and its connection to his right knee 
replacement, the examiner opined that there appeared to be no 
significant connection between the two conditions.  
Therefore, it was not considered that the veteran's current 
complaint of low back pain was connected to his right knee 
injury.  

Based on this evidence, the RO, in a March 1999 rating 
decision, denied service connection for lumbosacral strain.  

VA examination in May 1999 was referable only to the 
bilateral knee disabilities.  

In a statement received in September 1999, the veteran 
indicated that his private physician linked his back 
disability to his service-connected disabilities.  The 
veteran enclosed a statement from Dr. A., wherein the 
physician stated that the veteran had "lumbar disc 
degenerative disease that was service-connected to his knee 
and ankle injuries."  

In October 1999, the RO wrote to Dr. A., and indicated that 
his statement in support of the veteran's claim, dated in 
September 1999, was insufficient for rating purposes because 
it did not provide any rationale for his opinion that the 
claimed back condition was linked to the veteran's service-
connected bilateral knee and right ankle conditions.  The RO 
asked Dr. A. to provide a more detailed statement indicating 
his rationale for a link between the claimed back disorder 
and the veteran's service connected disabilities.  

Later in October 1999, and in response to the RO, Dr. A. 
wrote another letter.  Therein, he noted that the veteran had 
injured his left knee in service while with the paratroopers, 
and that he later injured his right knee, and also his right 
ankle while jumping.  Dr. A. reported that the veteran had 
fractured the right knee twice since then, and that in 
January 1998, he had had a right total knee replacement.  Dr. 
A. opined that, since the right total knee replacement, the 
veteran's lower lumbar spine had degenerated to the point 
where it caused severe pain.  Dr. A. concluded by saying:

Using the left knee and right ankle has slowly 
deteriorated where (the veteran) has constant pain and 
has to limp.  In my opinion his lower lumbar problem is 
connected to his knee and ankle problem.

In August 2000, the veteran underwent VA general medical 
examination.  The diagnoses included chronic low back pain 
with minimal lumbar spondylosis and mild dextroscoliosis, 
with x-ray evidence of mild productive changes at L4-5.  The 
examiner commented that the veteran was unable to work as a 
truck driver due to his service-connected conditions.  

In November 2000, Dr. A., submitted a statement on behalf of 
the veteran regarding total disability; and in March 2002, 
the RO awarded the veteran total disability based upon 
individual unemployability.  

In April 2002, the representative requested that all 
reasonable doubt associated with the Board's review be 
resolved in favor of the veteran. 


Following a thorough review of the evidence of record, the 
Board concludes that service connection is warranted for a 
lumbosacral strain disability manifested by chronic low back 
pain with spondylosis and dextroscoliosis, with x-rays 
showing mild productive changes L4-5, resulting from the 
veteran's service-connected bilateral knee and right ankle 
disabilities.  

In order to show that a disability is proximately due to or 
the result of a service-connected disease or injury, the 
veteran must submit competent medical evidence showing that 
the disabilities are causally-related.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  Here, the evidence demonstrates 
that the veteran is service-connected for residual injury of 
the right knee, status post total knee arthroplasty; 
residuals of a left knee injury, and a healed fracture, of 
the lateral malleolus of the right ankle, with traumatic 
arthritis.  His current back disability has been documented 
in the record.  In November 1998, a VA examiner opined that 
the veteran's back disorder was not related to his service 
connected disabilities.  In October 1999, the veteran's 
private physician, who appears to have treated the veteran 
since the early 1980's, opined that the veteran's recent 
onset of a low back disorder was causally related to his 
bilateral knee and ankle conditions.  Therefore, there are 
two competent, but contradictory, medical opinions of record 
that the Board has to assess in order to determine this 
claim.  

In assessing the evidence of record, the Federal Circuit has 
held that the Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (1997).  
See also Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
Court has held, "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 
467, 471 (1993).  In this case, the Board determines that the 
positive medical opinion provided by the veteran's private 
treating physician in October 1999, is at least as probative, 
if not more so, as the negative opinion provided by VA in 
November 1998.  The private physician's personal examination 
of the veteran over the years, and his knowledge and skill in 
analyzing the etiology of the veteran's service-connected 
disabilities, makes his opinion especially probative.  The 
veteran's private doctor also opined that the veteran's lower 
lumbar spine had degenerated following his right total knee 
arthroplasty.  The VA examiner only stated that there 
appeared to be no significant connection between the origin 
of the veteran's low back pain and his right knee 
replacement.  He did not offer reasoning in association with 
his opinion.  

While the evidentiary record is not entirely unequivocal in 
this instance, the Board is of the opinion that any doubt 
exiting in the veteran's case should be resolved in his 
favor.  See Gilbert, supra; 38 C.F.R. § 3.102, 4.3.  For the 
foregoing reasons, the Board concludes that the evidentiary 
record supports a grant of entitlement to service connection 
for a low back disability.  


ORDER

Service connection for a low back disability, as secondary to 
service-connected bilateral knee and right ankle 
disabilities, is granted.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

